Court of Appeals, State of Michigan

                                                ORDE.R

                                                                           Cynthia Diane Stephens
People of Michigan v Shunta Tcmar Small                                      Presiding Judge

Dock~     o.   328476                                                      I Ienry William Saad

LC   o.        14-008713-FH                                                Patrick M. Meter
                                                                             Judges




                The Court orders that the October I 0, 2016 opinion is hereby /\MENDED co correct a
clerical error. The opinion is corrected to read November I 0, 20 16 as the date of the opinion.

               In all other respects, the opinion rema ins unchanged.




                         /\true copy ~ntercd and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                NOV 16 2016
                                        Date